                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



LORRAINE ADELL, individually and )                  CASE NO. 1:18CV623
on behalf of all others similarly situated, )
                      Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                            )
               vs.                          )        OPINION AND ORDER
                                            )
CELLCO PARTNERSHIP dba                      )
VERIZON WIRELESS,                           )
                      Defendant.            )


CHRISTOPHER A. BOYKO, J.:

          This matter comes before the Court upon the Motion (ECF DKT #33) of Plaintiff to

Amend for Certification under 28 U.S.C. § 1292(b). For the following reasons, the Motion is

denied.

                                      I. BACKGROUND

          On March 5, 2019, the Court granted Defendant’s Motion to Compel Arbitration and

Stay Proceedings under the Federal Arbitration Act (“FAA”). The Court found against

Plaintiff’s contentions that her consent to arbitration under the FAA was not voluntary and

that the Class Action Fairness Act of 2005 (“CAFA”) and the FAA are in conflict. Further,

the Court refused to find that the arbitration agreement with Verizon Wireless is
unenforceable.

       In the instant Motion (ECF DKT #33), Plaintiff is asking the Court to certify for

interlocutory appeal under § 1292(b) the “propriety of that part of its Order staying rather

than dismissing this action.” Plaintiff contends that if the Sixth Circuit agrees that the case

should have been dismissed, then her arbitrability challenges under the Constitution and

CAFA can be appealed directly. Plaintiff argues that this will prevent the parties and the

Court from expending substantial resources and will eliminate the delay in resolving the

arbitrability challenges she intends to take up on appeal anyway.

       Defendant objects and insists that the Court properly exercised its discretion by

staying rather than dismissing the lawsuit consistent with the FAA’s statutory scheme and

pro-arbitration policy.

                               II. LAW AND ANALYSIS

       Under 28 U.S.C. § 1292(b), a district judge has discretion to certify a non-final order

for an interlocutory appeal if the judge believes the petitioner has adequately shown that:

       (1) the question involved is one of law; (2) the question is controlling; (3) there
       is substantial ground for difference of opinion respecting the correctness of the
       district court’s decision; and (4) an immediate appeal would materially
       advance the ultimate termination of litigation.

In re Allstate Ins. Co., 2010 U.S. App. LEXIS 27325, *1 (6th Cir. 2010) (citing 28 U.S.C

§ 1292(b) and Cardwell v. Chesapeake & Ohio Ry. Co., 504 F.2d 444, 446 (6th Cir. 1974))

(quotations omitted). Although discretionary, “review under § 1292(b) should be sparingly

granted and then only in exceptional cases.” In re Allstate, 2010 U.S. App. LEXIS at *2

(citing Kraus v. Bd. of County Rd. Comm’rs for Kent County, 364 F.2d 919, 922 (6th Cir.

1966)). Thus, “doubts regarding appealability . . . [should be] resolved in favor of finding

                                               -2-
that the interlocutory order is not appealable.” United States v. Stone, 53 F.3d 141, 143-44

(6th Cir. 1995) (citation omitted).

       The Court finds that all the requirements for certification are not satisfied here.

Whether a district court should dismiss an action or stay it after all claims have been referred

to arbitration is a matter of the exercise of discretion. There is no question of “correctness” or

“incorrectness” as intended by the § 1292(b) analysis.

       The FAA at 9 U.S.C. § 3 directs that “upon being satisfied that the issue involved in

such suit or proceeding is referable to arbitration,” the court “shall on application of one of

the parties stay the trial of the action until such arbitration has been had in accordance with

the terms of the agreement.” (Emphasis added). The Court reads that language as mandatory.

Furthermore, the issuance of a stay comports with the longstanding pro-arbitration policy

codified in the FAA and supported in federal jurisprudence.

       The issuance of a stay enables the parties to proceed to arbitration unburdened by

uncertainty and the cost of further litigation. An immediate appeal is said to advance the

ultimate termination of litigation if it would “appreciably shorten the time, effort, and expense

exhausted between the filing of a lawsuit and its termination.” Trimble v. Bobby, No.

5:10cv14, 2011 U.S. Dist. LEXIS 54142 at *6 (N.D. Ohio May 20, 2011) (citing Berry v. Sch.

Dist. of City of Benton Harbor, 467 F. Supp. 721, 727 (W.D. Mich. 1978)). The Court finds

in this instance that a stay rather than an immediate appeal materially advances the ultimate

termination of litigation.



       Plaintiff has not adequately shown that certification for an interlocutory appeal is


                                               -3-
warranted.

                                 III. CONCLUSION

       Therefore, the Motion (ECF DKT #33) of Plaintiff to Amend for Certification under

28 U.S.C. § 1292(b) is denied.



       IT IS SO ORDERED.

       DATE: October 18, 2019


                                    s/Christopher A. Boyko
                                    CHRISTOPHER A. BOYKO
                                    United States District Judge




                                           -4-
